 



Exhibit 10.8
Exhibit A to Employment Agreement
SMITH MICRO SOFTWARE, INC.
MANAGEMENT RETENTION AGREEMENT
This Management Retention Agreement, as amended and restated on January 4, 2008
(the “Agreement”) is made and entered into by and between Biju Nair (the
“Executive”) and Smith Micro Software, Inc., a Delaware corporation (the
“Company”).
R E C I T A L S
     A. It is expected that the Company from time to time may consider a Change
of Control (as defined below). The Board of Directors of the Company (the
“Board”) recognizes that such consideration can be a distraction to the
Executive and can cause the Executive to consider alternative employment
opportunities. The Board has determined that it is in the best interests of the
Company and its stockholders to assure that the Company will have the continued
dedication and objectivity of the Executive, notwithstanding the possibility,
threat or occurrence of a Change of Control of the Company.
     B. The Board believes that it is in the best interests of the Company and
its stockholders to provide the Executive with an incentive to continue his
employment and to motivate the Executive to maximize the value of the Company
upon a Change of Control for the benefit of its stockholders.
     C. Pursuant to the Employment Agreement between the Company and the
Executive dated as of December 10, 2007 (the “Employment Agreement”), the
parties have agreed to enter into this Agreement.
     D. Certain capitalized terms used in this Agreement are defined in
Section 4 below.
     The parties hereto agree as follows:
          1. Term of Agreement. This Agreement shall terminate upon the date
that all obligations of the parties hereto with respect to this Agreement have
been satisfied.
          2. At-Will Employment. The Company and the Executive acknowledge that
the terms of Executive’s employment are governed by the Employment Agreement and
such employment shall continue to be at-will, as defined under applicable law,
and may be terminated by either party at any time, with or without cause or
notice. If the Executive’s employment terminates for any reason, including
(without limitation) any termination prior to a Change of Control, the Executive
shall be entitled to such payments, benefits, damages, awards and compensation
as provided by this Agreement, or pursuant to other written agreements between
Executive and the Company.
          3. Change of Control Severance Benefits.
               (a) Change of Control. Upon the occurrence of a Change of
Control, the unvested portion of all Executive’s outstanding equity awards
(including, but not limited to, stock options and restricted stock grants) with
a performance-based vesting schedule shall be automatically amended to convert
such equity awards to a time-based vesting schedule (the “Converted Awards”).
Each Converted Award shall vest as to one forty-eighth (1/48th) of the shares
subject to the award each month, subject to Executive’s continued service with
the Company through each such date. Executive shall be given vesting credit from
the original date of grant as if each Converted Award had been subject to a
time-based vesting schedule from its grant date. For purposes of this
Section 3(a), the

1



--------------------------------------------------------------------------------



 



number of shares subject to the Converted Award shall be the amount of the award
that is targeted for achievement during the total performance period (whether
measured in one or more fiscal periods) in which the Change of Control occurs,
regardless of any actual level of achievement subsequently determined. Converted
Awards shall be subject to the provisions of Section 3(b)(iv) of this Agreement.
In the event of a conflict between the terms and conditions of the Executive’s
equity awards and this Section 3(a), the terms and conditions of this Section
3(a) shall prevail and any subsequent documents that purport to modify this
Agreement shall be without effect unless they specifically refer to this
Agreement.
               (b) Involuntary Termination other than for Cause, Death or
Disability or Voluntary Termination for Good Reason Following A Change of
Control. If, within twelve (12) months following a Change of Control,
Executive’s employment is terminated (i) involuntarily by the Company other than
for Cause, death or Disability or (ii) by the Executive pursuant to a Voluntary
Termination for Good Reason, then, subject to Executive entering into a standard
form of mutual release of claims with the Company, the Company shall provide
Executive with the following benefits upon such termination:
                    (i) Severance Payment. A lump-sum cash payment in an amount
equal to one hundred fifty percent (150%) of the Executive’s Annual
Compensation. Such severance payment will be made within ten (10) days of the
date of Executive’s termination of employment unless Section 8 of this Agreement
requires otherwise.
                    (ii) Continued Executive Benefits. The Company will
reimburse Executive for the cost of Employee’s health, dental, vision, long-term
disability and life insurance coverage at the same level of coverage as was
provided to Executive immediately prior to the Change of Control and at the same
ratio of Company premium payment to Executive premium payment as was in effect
immediately prior to the Change of Control (the “Company-Paid Coverage”). If
such coverage included the Executive’s dependents immediately prior to the
Change of Control, such dependents shall also be covered at Company expense.
Company-Paid Coverage shall continue until the earlier of (A) one year from the
date of termination, or (B) the date upon which the Executive and his dependents
become covered under another employer’s group health, dental, vision, long-term
disability or life insurance plans that provide Executive and his dependents
with comparable benefits and levels of coverage. For purposes of Title X of the
Consolidated Budget Reconciliation Act of 1985 (“COBRA”), the date of the
“qualifying event” for Executive and his dependents shall be the date upon which
the Company-Paid Coverage commences, and each month of Company-Paid Coverage
provided hereunder shall offset a month of continuation coverage otherwise due
under COBRA.
                    (iii) Pro-Rated Bonus Payment. Executive shall be entitled
to receive a lump-sum cash payment equal to one hundred percent (100%) of the
higher of (A) Executive’s Target Bonus as in effect for the fiscal year in which
the Change of Control occurs or (B) Executive’s Target Bonus as in effect for
the fiscal year in which Executive’s termination occurs, such amount to be
pro-rated by multiplying such bonus amount in clause (A) or (B), as applicable,
by a fraction, the numerator of which shall be the number of days prior to
Executive’s termination during such fiscal year, and the denominator of which
shall be three-hundred and sixty-five. Such payment will be made within ten
(10) days of the date of Executive’s termination of employment, unless Section 8
of this Agreement requires otherwise.
                    (iv) Equity Compensation Accelerated Vesting. One Hundred
percent (100%) of Executive’s outstanding equity awards (including but not
limited to stock options and restricted stock grants) with a time-based vesting
schedule (including the Converted Awards) shall immediately accelerate and
become completely vested.

2



--------------------------------------------------------------------------------



 



               (c) Voluntary Resignation. If Executive’s employment terminates
by reason of the Executive’s voluntary resignation (other than a Voluntary
Termination for Good Reason), then Executive shall not be entitled to receive
severance or other benefits except for those (if any) as may then be established
under the Company’s then existing severance and benefits plans or pursuant to
other written agreements with the Company.
               (d) Disability; Death. If Executive’s employment with the Company
terminates as a result of the Executive’s Disability, or if Executive’s
employment is terminated due to the death of the Executive, then the Executive
shall not be entitled to receive severance or other benefits except for those
(if any) as may then be established under the Company’s then existing severance
and benefits plans or pursuant to other written agreements with the Company.
               (e) Termination for Cause. If Executive is terminated for Cause,
then the Executive shall not be entitled to receive severance or other benefits.
               (f) Termination Apart from Change of Control. In the event the
Executive’s employment is terminated for any reason, either prior to the
occurrence of a Change of Control or after the twelve (12) month period
following a Change of Control, then Executive shall be entitled to receive
severance and any other benefits only as may then be established under the
Company’s then existing severance and benefits plans or pursuant to other
written agreements with the Company.
          4. Definition of Terms. The following terms referred to in this
Agreement shall have the following meanings:
               (a) Annual Compensation. “Annual Compensation” shall mean an
amount equal to Executive’s annual base salary payable by the Company.
               (b) Target Bonus. “Target Bonus” shall mean Executive’s annual
bonus under the Employment Agreement, assuming one hundred percent (100%)
satisfaction of any performance objectives or milestones.
               (c) Cause. “Cause” shall mean (i) an act of personal dishonesty
taken by Executive in connection with his responsibilities as an employee and
intended to result in personal enrichment of Executive or another person,
(ii) Executive being convicted of, or a plea of nolo contendere to, a felony,
(iii) a willful act by Executive which constitutes gross misconduct and which is
injurious to the Company, or (iv) following delivery to Executive of a written
demand for performance from the Company which describes the basis for the
Company’s reasonable belief that Executive has not substantially performed his
duties, continued violations by Executive of Executive’s obligations to the
Company which are demonstrably willful and deliberate on Executive’s part.
               (d) Change of Control. “Change of Control” means the occurrence
of any of the following events:
                    (i) Any “person” (as such term is used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, as amended) becomes the
“beneficial owner” (as defined in Rule 13d-3 under said Act), directly or
indirectly, of securities of the Company representing fifty percent (50%) or
more of the total voting power represented by the Company’s then outstanding
voting securities who is not already such as of the Effective Date of this
Agreement; or

3



--------------------------------------------------------------------------------



 



                    (ii) The consummation of the sale or disposition by the
Company of all or substantially all the Company’s assets; or
                    (iii) The consummation of a merger or consolidation of the
Company with any other corporation, other than a merger or consolidation which
would result in the voting securities of the Company outstanding immediately
prior thereto continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity or its parent) at
least fifty percent (50%) of the total voting power represented by the voting
securities of the Company or such surviving entity or its parent outstanding
immediately after such merger or consolidation;
               (e) Disability. “Disability” shall mean that:
                    (i) Executive is unable to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment
that can be expected to result in death or can be expected to last for a
continuous period of not less than twelve (12) months;
                    (ii) Executive is, by reason of any medically determinable
physical or mental impairment that can be expected to result in death or can be
expected to last for a continuous period of not less than twelve (12) months,
receiving income replacement benefits for at least three (3) months under the
Company’s accident and health plan; or
                    (iii) Executive is determined to be totally disabled by the
Social Security Administration.
               (f) Voluntary Termination for Good Reason. “Voluntary Termination
for Good Reason” shall mean Executive voluntarily resigns after the occurrence
of any of the following without Executive’s express written consent:
                    (i) any material reduction of Executive’s duties, authority
or responsibilities, relative to Executive’s duties, authority or
responsibilities as in effect immediately prior to such reduction, or the
assignment to Executive of such reduced duties, authority or responsibilities;
                    (ii) a material reduction, without good business reasons, of
the facilities and perquisites (including office space and location) available
to Executive immediately prior to such reduction;
                    (iii) a material reduction by the Company in the annual base
salary of Executive as in effect immediately prior to such reduction;
                    (iv) a material reduction by the Company in the aggregate
level of employee benefits, including bonuses, to which Executive was entitled
immediately prior to such reduction with the result that Executive’s aggregate
benefits package is materially reduced (other than a reduction that generally
applies to Company employees);
                    (v) the relocation of Executive to a facility or a location
more than thirty-five (35) miles from Executive’s then present location, without
Executive’s express written consent; or

4



--------------------------------------------------------------------------------



 



                    (vi) any act or set of facts or circumstances which would,
under Illinois case law or statute, constitute a constructive termination of the
Executive;
provided, however, that before Executive’s employment may be terminated by a
Voluntary Termination for Good Reason, (A) Executive must provide written notice
to the Company, within ninety (90) days of the initial existence of the
Voluntary Termination for Good Reason condition, setting forth the reasons for
Executive’s intention to terminate his employment as a result of a Voluntary
Termination for Good Reason and (B) the Company must have an opportunity within
thirty (30) days following delivery of such notice to cure the Voluntary
Termination for Good Reason condition.
          5. Non-Solicitation. During the twelve (12) months following the
termination of Executive’s employment with the Company for any reason, Executive
agrees and acknowledges that Executive’s right to receive the payments and
benefits Executive is to receive herein (to the extent Executive is otherwise
entitled to such payments and benefits) shall be conditioned upon Executive not
either directly or indirectly soliciting, inducing, attempting to hire,
recruiting, encouraging, taking away, hiring any employee of the Company or
causing an employee to leave his employment either for Executive or for any
other entity or person.
          6. Understanding of Covenants. Executive represents that he (i) is
familiar with the foregoing covenant and not to solicit, and (ii) is fully aware
of his obligations hereunder, including, without limitation, the reasonableness
of the length of time, scope and geographic coverage of these covenants.
          7. Section 280G. In the event that the severance and other benefits
provided for in this Agreement or otherwise payable to Executive (i) constitute
“parachute payments” within the meaning of Section 280G of the Code and (ii) but
for this Section, would be subject to the excise tax imposed by Section 4999 of
the Code, then Executive’s severance benefits under this Agreement shall be
payable either
                    (i) in full, or
                    (ii) as to such lesser amount which would result in no
portion of such severance benefits being subject to excise tax under
Section 4999 of the Code, whichever of the foregoing amounts, taking into
account the applicable federal, state and local income taxes and the excise tax
imposed by Section 4999, results in the receipt by Executive on an after-tax
basis, of the greatest amount of severance benefits under this Agreement,
notwithstanding that all or some portion of such severance benefits may be
taxable under Section 4999 of the Code. Unless the Company and Executive
otherwise agree in writing, any determination required under this Section shall
be made in writing, by the Company’s independent public accountants (the
“Accountants”), whose determination shall be conclusive and binding upon
Executive and the Company for all purposes. For purposes of making the
calculations required by this Section, the Accountants may make reasonable
assumptions and approximations concerning applicable taxes and may rely on
reasonable, good faith interpretations concerning the application of
Sections 280G and 4999 of the Code. The Company and Executive shall furnish to
the Accountants such information and documents as the Accountants may reasonably
request in order to make a determination under this Section. The Company shall
bear all costs the Accountants may reasonably incur in connection with any
calculations contemplated by this Section.

5



--------------------------------------------------------------------------------



 



          8. Section 409A.
               (a) Distributions. Notwithstanding anything to the contrary in
this Agreement, if Executive is a “specified employee” within the meaning of
Section 409A of the Code and the final regulations and any other guidance
promulgated thereunder (“Section 409A”) at the time of his termination, and the
severance payable to Executive, if any, pursuant to this Agreement, when
considered together with any other severance payments or separation benefits
which may be considered deferred compensation under Section 409A (together, the
“Deferred Compensation Separation Benefits”) will not and could not under any
circumstances, regardless of when such termination occurs, be paid in full by
the fifteenth day of the third month of the Company’s fiscal year following
Executive’s termination, then only that portion of the Deferred Compensation
Separation Benefits which do not exceed the Section 409A Limit (as defined
below) may be made within the first six (6) months following Executive’s
termination of employment in accordance with the payment schedule applicable to
each such payment or benefit. For these purposes, each severance payment is
hereby designated as a separate payment and will not collectively be treated as
a single payment. Any portion of the Deferred Compensation Separation Benefits
in excess of the Section 409A Limit shall accrue and, to the extent such portion
of the Deferred Compensation Separation Benefits would otherwise have been
payable within the first six (6) months following Executive’s termination of
employment, will become payable on the first payroll date that occurs on or
after the date six (6) months and one (1) day following the date of Executive’s
termination of employment. All subsequent Deferred Compensation Separation
Benefits, if any, will be payable in accordance with the payment schedule
applicable to each payment or benefit.
               (b) Amendment. This provision is intended to comply with the
requirements of Section 409A so that none of the severance payments and benefits
to be provided hereunder will be subject to the additional tax imposed under
Section 409A, and any ambiguities herein will be interpreted to so comply. The
company and Executive agree to work together in good faith to consider
amendments to this Agreement and to take such reasonable actions which are
necessary, appropriate or desirable to avoid imposition of any additional tax or
income recognition prior to actual payment to Executive under Section 409A.
               (c) Section 409A Limit. For purposes of this Agreement,
“Section 409A Limit” shall mean the lesser of two (2) times: (i) Executive’s
annualized compensation based upon the annual rate of pay paid to Executive
during the Company’s taxable year preceding the Company’s taxable year of
Executive’s termination of employment as determined under Treasury Regulation
1.409A-l(b)(9)(iii)(A)(l) and any Internal Revenue Service guidance issued with
respect thereto; or (ii) the maximum amount that may be taken into account under
a qualified plan pursuant to Section 401(a)(17) of the Code for the year in
which Executive’s employment is terminated.
          9. Successors.
               (a) Company’s Successors. Any successor to the Company (whether
direct or indirect and whether by purchase, merger, consolidation, liquidation
or otherwise) to all or substantially all of the Company’s business and/or
assets shall assume the obligations under this Agreement and agree expressly to
perform the obligations under this Agreement in the same manner and to the same
extent as the Company would be required to perform such obligations in the
absence of a succession. For all purposes under this Agreement, the term
“Company” shall include any such successor to the Company which executes and
delivers the assumption agreement described in this Section 9 (a) or which
becomes bound by the terms of this Agreement by operation of law.
               (b) Executive’s Successors. The terms of this Agreement and all
rights of

6



--------------------------------------------------------------------------------



 



Executive hereunder shall inure to the benefit of, and be enforceable by,
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees.
          10. Notice.
               (a) General. Notices and all other communications contemplated by
this Agreement shall be in writing and shall be deemed to have been duly given
when personally delivered or one (1) day following mailing via Federal Express
or similar overnight courier service. In the case of Executive, mailed notices
shall be addressed to him at the home address on the books and records of the
Company used for payroll purposes. In the case of the Company, mailed notices
shall be addressed to its corporate headquarters, and all notices shall be
directed to the attention of its Corporate Secretary.
               (b) Notice of Termination. Any termination by the Company for
Cause shall be communicated by a notice of termination to Executive given in
accordance with Section 10(a) of this Agreement. Such notice shall indicate the
specific termination provision in this Agreement relied upon, shall set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination under the provision so indicated, and shall specify the termination
date (which shall be not more than thirty (30) days after the giving of such
notice). A termination by Executive pursuant to a Voluntary Termination for Good
Reason shall be communicated by a notice of termination to the Company in
accordance with Section 4(f) and Section 10(a) of this Agreement.
          11. Miscellaneous Provisions.
               (a) No Duty to Mitigate. Executive shall not be required to
mitigate the value of any benefits contemplated by this Agreement, nor shall any
such benefits be reduced by any earnings or benefits that the Executive may
receive from any other source.
               (b) Waiver. No provision of this Agreement shall be modified,
waived or discharged unless the modification, waiver or discharge is agreed to
in writing and signed by Executive and by two authorized officers of the Company
(other than the Executive). No waiver by either party of any breach of, or of
compliance with, any condition or provision of this Agreement by the other party
shall be considered a waiver of any other condition or provision or of the same
condition or provision at another time.
               (c) Integration. This Agreement represents the entire agreement
and understanding between the parties as to the subject matter herein and
supersedes all prior or contemporaneous agreements whether written or oral. No
waiver, alteration, or modification of any of the provisions of this Agreement
will be binding unless in writing and signed by duly authorized representatives
of the parties (except that the Company’s equity incentive plans may be revised
or modified in accordance with their terms) and any subsequent documents that
purport to modify this Agreement shall be without effect unless they
specifically refer to this Agreement.
               (d) Choice of Law. The validity, interpretation, construction and
performance of this Agreement shall be governed by the laws of the State of
Illinois.
               (e) Severability. The invalidity or enforceability of any
provision or provisions of this Agreement shall not affect the validity or
enforceability of any other provision hereof, which shall remain in full force
and effect.
               (f) Counterparts. This Agreement may be executed in counterparts,
each of

7



--------------------------------------------------------------------------------



 



which shall be deemed an original, but all of which together will constitute one
and the same instrument.
     IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the
case of the Company by its duly authorized officer, as of the day and year set
forth below.

                  “Company”         “Executive”       SMITH MICRO SOFTWARE, INC.
      BIJU NAIR    
 
               
By:
  /s/ William W. Smith, Jr.       /s/ Biju Nair    
 
               
Name:
  William W. Smith, Jr.            
Title:
  Chief Executive Officer            

8